internal_revenue_service number release date index number ---------------------------------------- --------------------- -------------------------------------- ------- ------------------------------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-132843-06 date date ------- ------- ---------------- -------------------- ------------------------ -------------------------------------------- legend r s bank year year accountant x attorney dear ------------------------ this letter responds to your private_letter_ruling request for an extension of time to make an election under sec_108 of the internal_revenue_code and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property_business_indebtedness and to reduce the basis of depreciable real_property the facts as represented in the ruling_request and the supporting affidavits are as follows you timely filed a joint federal_income_tax return for year accountant prepared that return as well as your returns for several prior years you are in the business of r and prior to year developed constructed and operated s a business in which the use of real_estate is a major factor you financed s through a recourse loan from bank with your promissory note being secured_by s -------------------------- ---------------- plr-132843-06 in year you defaulted on the loan and bank foreclosed on s as a result of the foreclosure you realized discharge_of_indebtedness income in year bank mailed a form 1099-c cancellation of debt reflecting dollar_figurex as discharge_of_indebtedness income you did not receive the form 1099-c because bank mailed it to the wrong address you knew nothing of the form 1099-c therefore until late in year when the internal_revenue_service asked you why you had not reported the dollar_figurex on your year return promptly upon receipt of the irs notification you consulted accountant and attorney you promptly filed an amended_return for year and attached form_982 reduction of tax_attributes due to discharge_of_indebtedness income and sec_1082 basis_adjustment reflecting the discharge_of_indebtedness income and making corresponding adjustments you had never before defaulted on a loan or gone through a foreclosure proceeding you do not have a background in tax law and are unfamiliar with the concept of debt_discharge income you believed at the time of the foreclosure and thereafter that all your rights duties and obligations under the promissory note had been satisfied by the transfer of s to bank in the foreclosure proceeding you so informed accountant before she prepared the original year return you further represent that you would have made the election under sec_108 on the original year return had you known at that time of the discharge_of_indebtedness income in addition accountant represents that she would have made the election under sec_108 on the original year return if she had seen a copy of the form c before filing that return sec_108 provides that gross_income does not include any amount includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that the taxpayer must make an election to take advantage of the exclusion provided by sec_108 sec_1_108-5 provides that the election under sec_108 is made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income excludible from gross_income under sec_108 the election is made on form_982 sec_301_9100-1 though of the regulations on procedure and administration provide the standards that the irs will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence plr-132843-06 including affidavits to establish that the taxpayer acted reasonably and in good_faith under sec_301_9100-3 and granting relief will not prejudice the interests of the government under sec_301_9100-3 under the facts as represented we conclude that i you have acted reasonably and in good_faith under sec_301_9100-3 and ii the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 accordingly based solely on the facts as represented and the applicable law your request for relief to file a late election under sec_108 and sec_1_108-5 on form_982 is granted the rulings contained in this letter are based upon information and representations submitted by you and accountant made under penalties of perjury although this office has not verified any of the material submitted or facts assumed in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter does not rule on whether the income at issue is properly treated as cancellation_of_indebtedness_income or whether the income can be excluded from gross_income under sec_108 this ruling is directly only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative sincerely income_tax and accounting michael j montemurro branch chief office of associate chief_counsel enclosure copy for sec_6110 purposes
